 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversity of Miami and University of Miami Chapter,American Association of University Professors, Peti-tionerUniversity of MiamiandLaw FacilityAssociation, Pe-titioner.1Cases 12-RC-4520 and 12-RC-4530September27, 1974DECISION AND DIRECTION OF ELECTIONSBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, as amend-ed, a consolidated hearing was held beforeHearingOfficer Anthony J. Di Salvo. Thereafter, the RegionalDirector for Region 12 transferred this proceeding tothe National Labor Relations Board for decision, pur-suant toSection 102.67 of the Board's Rules and Re-gulations, Series 8,as amended. The Employer andeach of the Petitioners then filed briefs in support oftheir respective positons.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of theHearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The University of Miami is a private, nonprofitinstitution of higher education and scientific researchwith offices and educational facilities located at CoralGables and Miami, Florida. During the past year theUniversity derived gross revenuesin excessof $1 mil-lion exclusive of contributions which, because of limi-tations by the grantor, are not available for use foroperating expenses. During the same period, the Uni-versitypurchasedmaterials valued in excess of$50,000 directly from sources located outside theState of Florida. Based on the foregoing stipulatedfacts, we find that the Employer is engaged in com-merce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.2.The Employer contends that the AAUP and theLFA are not labor organizations within themeaningof the Act. However, it is clear from the record thatit is the purpose of both these organizations to bargain1The Petitioners are hereinafter referred to, respectively, as the AAUP andthe LFA.collectivelywith the Employer and that they eachmeet the definition of "labor organization" set forthin Section 2(5) of the Act. SeeUniversity of San Fran-cisco,207 NLRB 12 (1973), andManhattan College,195 NLRB 65 (1972). Accordingly, we find that thePetitioners are labor organizations seeking to repre-sent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.AAUP, the Petitioner in Case 12-RC-4520,seeks to represent a unit of all full-time faculty, in-cluding professional librarians, employed by the Uni-versity, but excluding the faculties of the school oflaw, the school of medicine, and the Rosenstiel schoolof marine and atmosphericscience.2LFA, the Peti-tioner in Case 12-RC-4530, seeks to represent a sepa-rate unit of all full-time law school faculty, includingprofessional librarians.The Employer initially contends that no facultybargaining unit can be appropriate because all facultymembers-by virtue of their group participation infaculty governance-are supervisoryand managerialindividuals and are, thereby, not employees within themeaning of the Act. In making this contention, theEmployer requests that the Board either reconsider itsprevious decisions on this issue 3 or, in any event,reach a contrary result herein on the ground that thisparticular faculty has authority which is differentfrom, and more extensive than, the authority vested inthe faculties which were the subjects of the earliercases.We find from our examination of the record, how-ever, that the role and authority of the faculty hereinwith respect to hiring, promotion, salary increases, thegranting of tenure, and other areas of governance arenot significantly different from what they were in thecited cases,4 wherein the same arguments were reject-ed. At the University of Miami, faculty participationin collegial decision-making is on a collective ratherthan individual basis, it is exercised in the faculty'sown interest rather than "in the interest of the em-ployer." 5 and final authority rests with the board oftrustees.As in the earlier decisions, we find that thefacultymembers are professional employees underthe Act who are entitled to vote for or against collec-tive-bargaining representation.2Hereinafter referred to as the Rosenstielschool.3 Adelphi University,195 NLRB 639 (1972);Fordham University,193 NLRB134 (1971); and C.W. Post Center of LongIslandUniversity,189 NLRB 904(1971).4 See fn.3, supra.See also NewYork University,205 NLRB 4 (1973), andManhattanCollege, supra.5 Sec. 2(11) of the Act.213 NLRB No. 64 Scope of UnitUNIVERSITY9FMIAMI635As noted above, AAUP seeks a unit of all full-timefaculty, excepting the law, medical, and Rosenstielschools.The latter two schools are situated, re-spectively, 10 and 7 miles distant from the main cam-pus in Coral Gables. LFA agrees with the AAUP'sposition and contends that the law school facultyshould be separately represented. The Employer as-serts that, should the Board rule against its contentionthat faculty members are not "employees" within theAct's definition, then the only appropriate unit is oneuniversitywide in scope, including all graduate profes-sional schools on all campuses.'The school of law:We have held in prior cases thata universitywide unit excluding the law school facul-tyand a separate unit limited to the law school facul-ty $ would both be appropriate. Essentially the samefactors are present herein as were extant in the earliercases. The University of Miami School of Law: (1) hasexclusive occupancy of five buildings which are physi-cally separate from other academic buildings on theCoral Gables campus; (2) complies with stringent ac-creditation and professional standards established bythe American Bar Association and the Association ofAmerican Law Schools, and the accreditation main-tained by adherence to such standards is vital to theschool's continued existence, as the graduates ofunaccredited law schools are not permitted to takebar examinations in Florida and most other States; (3)maintains an academic calendar somewhat differentfrom that used by the remainder of the University,which difference is necessitated by the minimumclass-hour standards required for its accreditation; (4)has an average faculty salary significantly higher thanthat of other schools on the main campus; (5) awardspromotion and tenure to its faculty members in asubstantially shorter time than is the practice in theother schools and, consequently, has a much higherpercentage of tenured professors on its staff; and (6)has a faculty and dean who appear to possess a signif i-cant degree of operational independence on a day-to-day basis from the general university community.Based on the foregoing, we conclude that the lawschool faculty constitutes an identifiable group of em-ployees whose separate community of interest is notirrevocably submerged in the broader community ofinterest which they share with other faculty members.' The three schools which AAUP wouldexclude are the only ones in theUniversityhaving separate facultiesprincipallyengaged in professional edu-cation and the granting of postbaccalaureate degrees.The graduateschool,located on theCoral Gables campus, hasno independentfaculty ofits own.7Fordham University,193 NLRB 134;Syracuse University,204 NLRB 641(1973), andNew York University,205 NLRB 4 (1973)8The Catholic University of America,201 NLRB 929 (1973); andUniversityof San Francisco,207 NLRB 12 (1973)And the operation of the law school is not so highlyintegrated with the remainder of the University as tocompel a finding that only an overall unit would beappropriate.Therefore,and as no labor organizationis seeking to include the law school in a broader unit,we find that an overall faculty unit,excluding the lawschool,and a separate unit limited to the law facultyare both appropriate for purposes of collective bar-gaining.The school of medicine:InSyracuse University, su-pra,andFordham University,supra,we observed thatmany of the factors which led the Board to concludethat law schools may appropriately be excluded fromoverall faculty units are equally applicable to otherprofessional schools.'Our examination of those fac-tors with respect to the medical school herein convinc-es us that the interests of the medical faculty aresufficiently divergent from those of the university fa-culty at Coral Gables 10 to justify their exclusion fromAAUP's requested unit.The University's medical school exclusively occu-pies a number of educational,research,and adminis-trative buildings located within the medical centercomplex in northwest Miami.In addition to the medi-cal school,that complex also includes Jackson Memo-nalHospitalandVeteransAdministrationHospital-the principal teaching hospitals for themedical school-theUniversity of Miami hospitalsand clinics,a child developmental center,and an eyeinstitute.The medical school follows established universitypolicies and guidelines,ithas representation in thefaculty senate,and its faculty members receive all thebasic fringe benefits given to faculty throughout theUniversity."Further,there has been a limited degreeof faculty interchange,with 20 to 25 faculty members,out of a complement of 577 medical school profes-sionals,having either given courses on the Coral Ga-blescampus or participated to some extent inseminars given there by others.Medical faculty mem-bers,when on hospital duty,also participate in thetraining of nursing students,including both those en-rolled in the University'snursing school and thoseenrolled in the nursing program of another institution.On the other hand,the medical school's 577 full-time faculty members are responsible for the educa-tion of 640 students,while,in contrast, the Coral Ga-bles campus has approximately 520 full-time facultymembers serving the needs of a student body in excess9 See alsoFairleighDickinsonUniversity,205 NLRB 673 (1973)10Hereinafter references to theCoralGables campusor facultyare intend-ed to be exclusive of the law school andits faculty11However, over 250 membersof themedicalschool facultyreceive healthinsurance and retirement benefits superior to what is given faculty elsewherein the University,as a productof their participationin a school-sponsoredprofessional income plan. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDof 14,000. Further, more than 300 among the medicalfaculty are practicing physicians who devote a sub-stantial portion of their time to patient care, some ofwhich is performed in conjunction with their teachingduties.The medical school operates in accordance with anacademiccalendar very different from that followedby therestof the university community and, whilemost university faculty are employed on 9-monthcontracts, most of those in the medical school work ona 12-month basis. Indeed, the regular medical schoolacademic program operates around the year, as op-posed to the more traditional two semesters plus sum-mer session followed by the University in general.Further, the average salary of the medical school fa-culty is substantially above that received by personnelin any of the Coral Gables schools and the highestmedical school salaries are almost double the highestsalaries paid to members of other faculties. Moreover,because of the great volume of its research work, themedical school receives over $15 million per year inresearch and education grants from governmentalagencies and private foundations, an amount almosteight times greater than that obtained by any schoolon the Coral Gables campus and more than twice thetotal of all those schools combined. As the joint resultof these grants and the large amount of income gener-ated by patient-care activities, the great preponder-ance of financial support for the salaries of themedical faculty is derived from nonuniversity sources.The same is equally true respecting the school's otheroperating expenses.In view of the foregoing factors, the medicalschool's geographic separation from the Coral Gablescampus, the absence of bargaining history, and thefact that no labor organization seeks to include themedical faculty in a broader unit, we conclude thatthe medical school's exclusion from the AAUP's re-quested faculty unit does not render the latter inap-propriate.The Rosenstiel school:The Rosenstiel school is oneof the largest marine educational and research estab-lishments in the world. It offers courses and conductsextensive research in the areas of physical and chemi-cal oceanography, atmosphericscience, marine geol-ogy and geophysics,marine biological science,fisheries and applied estuarine ecology, and oceanengineering.The school is situated on its own 7-acre waterfrontcampus on Virginia Key where it has numerous build-ings and other facilities devoted to research and edu-cation in its chosen fields of specialization. 12 It also12Additionally,off-campus research stations are maintained on nearbyFisher Island, in the Everglades National Park,at the computer center on theCoral Gables campus, andon TurkeyPoint and Pigeon Key-respectively,maintains a small fleet of oceanographic research ves-sels.With a total student enrollment of only 125, Rosen-stielnevertheless maintains a teaching and researchstaff that includes 84 regular faculty members, 21 re-search scientists, and 101 research associates and as-sistants." It appears that this ratio of staff to students,radically different from that which prevails on theCoral Gables campus, is the product of Rosenstiel'sheavy commitment to research work. To support thisactivity, the school is largely dependent on nonuniver-sity funding provided by governmental agencies andprivate organizations.Annual funding from suchsources approximates $7 million, an amount whichexceeds the total of such funds received by the entireCoral Gables faculty and is 3-1/2 times greater thanthe grants obtained by the most research-oriented ofthemain campus schools. Another result ofRosenstiel's emphasis on research is the employmentof most of its faculty members on 12-month contracts,in contrast to the 9-month contracts given to the ma-jority of academic personnel on the Coral Gablescampus.In the area of student education, Rosenstiel is prin-cipally a graduate professional institution, with only3 of its more than 100 courses being given at theundergraduate level. There is a limited amount offaculty interchange, to the extent that 8 to 10 Rosen-stiel faculty members have teaching responsibilitieson the Coral Gables campus. Also, 5 to 10 staff mem-bers (faculty and/or research personnel) performwork at the school's facility in the Coral Gables com-puter center.Although the Rosenstiel school complies with allgeneral universitywide policies and procedures, andofficials of the graduate school have a degree of re-sponsibility respecting the education of Rosenstielstudents,14 there is no showing of any day-to-day di-rection of Rosenstiel's operations and affairs by facul-ty or administration based in Coral Gables.In view of the circumstances set forth above, thegeographic separation of the Rosenstiel school fromthe rest of the University, and the fact that no labor30 and 100 milesfrom Virginia Key.13 In agreement with theEmployer's contentions,we find,infra,that re-search scientists are professional employees who have a community of inter-est with faculty memberswhichis sufficient to requiretheirinclusion in anyunit that encompassesfacultymembersemployedin the same school orcollege.The statusof researchassociates is not resolvedhereinbecause thelimited nature of therecord evidencein this regarddoesnot allow for adeterminationas to theirprofessional status.The researchassistants performwork analogousto that of laboratorytechnicians and are not considered tobe professional employees.No party seekstheir inclusion.It appears that the graduateschoolsets certain basic residence, grade,and examination standardswhichare generally applicable to the graduatestudents in all of theUniversity's schools.However, the separate school anddepartmentfaculties maintainprimary responsibilityfor curriculum, courserequirements,and the establishment of criteria for the granting of graduatedegrees. UNIVERSITYOF MIAMIorganization seeks to represent both the Rosenstieland Coral Gables faculties in a single unit, we con-clude that a faculty unit excluding the Rosenstielschool is appropriate.In accordance with our foregoing conclusions re-garding the scope of the requested units, we find thefollowing units to be appropriate herein for the pur-poses of collective bargaining: (1) an overall facultyunit, exclusive of the faculties of the graduate profes-sional schools, i.e., the school of law, the school ofmedicine, and the Rosenstiel school; and (2) a sepa-rate unit limited to the faculty of the school of law.Unit CompositionThere remain for consideration both disputes andagreements between the parties concerning the inclu-sion or exclusion of the following specific categoriesof employees:Part-time faculty:The Petitioner would exclude,while the Employer would include, part-time facultymembers. For the reasons set forth in our decisions inNew York University, supra,andUniversity of SanFrancisco, supra,we agree with the Petitioners' posi-tion and shall exclude part-time faculty from both ofthe bargaining units found appropriate herein."Department chairmen:AAUP and the Employeragree that department chairmen should be included,16the former asserting that they are not supervisors atall and the latter contending that the only supervisoryauthority they possess is the shared, collegial authori-ty they have in common with all other faculty mem-bers.The department chairmen are appointed by thedean of their school or college, after consultation witha committee of the departmental faculty concerned-whose recommendation is usually, although not al-ways, followed. At least once every 4 years, facultymembers are entitled to vote, anonymously, onwhether they desire to replace or retain their chair-man. In addition, such vote may be held at any earliertime upon request to the dean or the faculty senatecouncil.The chairmen have regular faculty appointments,they teach classes, and, as some are not full profes-sors, they may have a faculty rank below that of otherdepartment members. It appears from the record thatthey do not receive any extra pay or stipend as chair-men, but they do have their teaching obligationssomewhat reduced in many classes.With respect to decisions on tenure and promotion,15Forthe reasons expressed in his dissent inNew York University, supra,Chairman Miller would include the part-timefaculty in both units.16 LFA took no positionon this issue as theschoolof law has no depart-ment chairmen.637separate recommendations from the chairman andthe department faculty are forwarded up the chain ofcommand-first to the dean of the school, and thenon to the dean of faculties, the president, and, finally,to the board of trustees, where ultimate authority insuchmatters rests. In most cases, the faculty andchairmen are in agreement, but, when they differ, thehigher academic officials give greater weight to astrong faculty recommendation than to a contraryrecommendation by their department chairman. Bothchairmen and other faculty members participate inthe recruitment and interviewing of prospective newappointees and, after consultation between the chair-man and faculty, the chairman makes a recommenda-tion to the dean that is in conformity with that facultyconsultation. The recommendation is then furtherprocessed up through the administrative hierarchy.Other duties of the chairmen include presiding atdepartment meetings and consulting and coordinat-ing with faculty members on the development of classschedules, registration, the timing of examinations,the keeping of faculty and student records, and theprocessing of grades."In view of the foregoing, and in agreement with theparties,we find that department chairmen are notsupervisors within the meaning of the Act and shallinclude them in the AAUP's requested unit.'8Deans:Petitioners would exclude the deans as su-pervisors, while the Employer would include them.Deans are appointed by the University's presidentand receive substantial salary increases upon appoint-ment to their posts. Under the university personnelclassification system, they are appointed and paid inthe administrative category, while faculty members,including department chairmen, are in the faculty ca-tegory.The deans are the chief administrative officers oftheir respective schools and colleges and, as such, areresponsible for the development and distribution ofschool and college budgets, including faculty salaries.They consult with their department chairmen con-cerning the financial needs of the departments andtake those consultations into consideration whenmaking budgetary requests to the University. Howev-17We notethat when,2 yearsago, a university task force proposed aregulationwhich wouldhave required a two-thirds faculty vote to overridethe decision of a department chairman,the faculty protested that adoptionof such a rule would change a chairman's status from that of "chairman ofa group"to "headof a department." Subsequently,the task force's proposalwas dropped.19 SeeFordhamUniversitysupra.For the reasons stated in his dissent inFordham University,Member Kennedy would exclude the department chair.men as supervisors within the meaningof the Act.In this case,he particularlyrelies upon the fact that a chairman appears to have principalauthority forthe nominationof new facultyappointments not involving the immediateaward of tenure.Although hisnominations in this area are made after, andin accord with,consultationwith his faculty,he retains the final responsibil-ity and the departmentfacultymakes no separate recommendation of its ownto the higher administrative officials. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDer, once the University makes its lump sum allocationto a school or college, the dean has final authorityover its distribution among the departments. He hasthe option of having further discussions with hischairmen and an individual chairman can plead hisdepartment's case, but the final financial authorityrests with the dean.While deans appoint department chairmen afterconsultation with the departmental faculty and usual-ly follow faculty recommendations, they retain theauthority to reject such recommendations if they de-cide that a particular department is weak and in needof a leader stronger than the one proposed. In fact, therecord indicates that some deans even have the au-thority to prevent a department faculty from conven-ingforthepurposeofmakingsucharecommendation.The above facts establish to our satisfaction thatdeans are supervisors within the meaning of the Actand we shall exclude them from both of the unitsfound appropriate herein.Associate and assistant deans:Petitioners would ex-clude the associate and assistant deans as administra-tors, while the Employer would include those amongthem who teach. It does not appear from the recordthat they are ever delegated the supervisory authoritypossessed by the deans under whom they serve and,accordingly, we find that they are not supervisors.The associate deans almost all hold tenured facultyappointments, are paid in the faculty classification,and fulfill teaching responsibilities, in the areas oftheir professional qualifications, within an academicdepartment with which they are affiliated. On theother hand, most assistant deans do not have facultystatus, do not teach, and are primarily high-level cleri-cal coordinators. However, there is one associate deanwho does not teach and has no faculty affiliation and,conversely, there is, at least, one assistant dean whoisa fully tenured faculty member with substantialacademic responsibilities in a department with whichshe is permanently affiliated.Accordingly, we shall include in the bargainingunits herein only those associate and assistant deanswho hold faculty appointments and regularly teach orengage in equivalent academic activities in a depart-ment with which they are permanently affiliated.Those who do not meet these qualifications shall beexcluded as they have no substantial community ofinterest with the faculty.Nontenure-earning faculty positions:LFA seeks tolimit the law school unit to faculty occupying tenuredor tenure-producing positions, but the Employerwould include-in all units-all faculty members, re-gardless of whether they hold tenured, tenure-produc-ing,or nontenure-producing appointments.WhileAAUP makes no specific contention on this issue, theunlimited language used in describing its requestedunit-"all full-time faculty"-indicates that itmayshare the Employer's view.As set forth in the faculty manual, the Universityhas three types of faculty appointments-regular,term, and indefinite.19 Full-time faculty in the lattertwo categories do not have, and cannot normallyearn,tenure, but-except for the award of tenure-are otherwise entitled to most, if not all, of the prerog-atives and fringe benefits possessed by faculty mem-bersholding regular appointments, have equalacademic qualifications, and teach classes or performresearch work of equal stature. Further, they general-ly participate in the affairs and deliberations of theirrespectiveacademicdepartments,and, in theUniversity's bulletins, their names are listed under theheading of "faculty," together with the names of fa-cultymembers holding regular appointments.Weconclude from the record that they are professionalemployees who have a close community of interestwith their fellow faculty members holding tenured ortenure-earningpositions.Accordingly, we shall in-clude them in both bargaining units.Research personnel:The Employer would includeresearch personnel holding the titles of research scien-tist,program specialist, research associate, and train-ing associate, while AAUP takes no specific positionon this issue 20Research scientists and program specialists havemajor responsibility for the conduct, planning, andevaluation of research and training programs. In con-nection therewith, they guide, assist, and review thework of students. On occasion, they also teachclasses.They hold advanced academic degrees, are employedon an annual salary and contract, and-as set forthin the faculty manual-they "have equivalent staturewith University faculty and share all faculty preroga-tives with the exception of tenure and participation infaculty government." 21 We conclude that the researchscientists and program specialists are professional em-19Regular appointments are all to tenured or tenure-producing positions,with employmentbeing probationaryuntil such time as tenure is granted.Term appointments are made for a specific period of time. Indefinite ap-pointments continuefromyeartoyearuntil terminatedby eitherthe facultymember or theUniversity. Faculty inboth the latter categories are givenannual appointmentsand are paidannual salaries.30 It appears from the record that no personnel in these categories areemployed at the law school and,consequently, this discussion is not applica-ble tothe lawfaculty unit.2!The principal factor whichdistinguishes research scientists and programspecialists from faculty members with indefinite appointments is that theformers' salarysupport is usually derived fromnonuniversity sources; i.e.,research and training grants from governmentaland privateorganizations.In any event, it is clear from the record that,regardless of the underlyingsourceoffunds, theUniversitymaintains substantial control over theamount of compensationpaid,and fullfacultyfringe benefitsapply to theresearch personnel. UNIVERSITY OF MIAMIployees who have a close community with the facultyand shall include them in the AAUP's requested unit.Research associates and training associates per-form work similar to, and in many cases along with,research scientists and program specialists, but it ap-parently is work involving a lesser degree of responsi-bility.Generally, they do not possess advancedacademic degrees and further, unlike the scientistsand specialists, their names are not listed in theUniversity's principal bulletins. Because the recordevidence pertaining to their status is not sufficient toallow for a determination as to whether they are pro-fessional employees within the meaning of the Act, weshall permit them to vote subject to challenge.Athletic coaches:AAUP would exclude from its re-quested unit the University's staff of approximately15 athletic coaches. The Employer argues for theirinclusion. These coaches have no affiliation with theUniversity's physical education department and it ap-pears that their sole function is the coaching of stu-dents who participate in intercollegiate sports.22These coaches are not eligible for tenure or partici-pation in faculty government, but it appears that theydo receive fringe benefits equal to that of the faculty.They are neither appointed nor paid in the facultycategories of the University's personnel classificationsystem. There is no record evidence as to the range ofsalaries they receive or as to how their salaries arearrived at. No reference to the coaches or their statusappears in the faculty manual.All other employees included in the requested unitwork under the aegis and budget of the University'sacademic affairs division and are subject to the au-thority of the dean of students and vice president foracademic affairs, but the coaches work under the ae-gis of the president's division and are paid from thebudget of the office of the president. Further, theyserve at the pleasure of the president and are subjectto termination at any time their services are foundwanting. From the record, it does not appear that theyare subject to any of the personnel review proceduresapplicable to all other employees in the unit.While the University's faculty members, includingthe research scientists and program specialists, allhave advanced academic degrees which are necessaryfor the performance of their duties, all but a few of thecoaches hold only bachelor's degrees and there is noevidence to support a contention that advanced de-grees are a necessary requirement for any level ofcoaching.22 The golf coach is also a full-time member of the faculty of the businessadministration school The parties are in agreement that he should be includ-ed in the unit,as should anyone similarly situated-ie.,coaches holdingfull-time faculty membership in an academic department or school639From the foregoing, we conclude that the coachesdo not share a community of interest with theUniversity's faculty and research personnel sufficientto warrant their inclusion in the unit. Further, theevidence in the record is not adequate to establishtheir status as professional employees within themeaning of Section 2(12) of the Act. Accordingly,they are excluded.23Guidance center faculty and librarians:AAUP wouldinclude in its requested unit all full-time faculty mem-bers within the University's guidance center and allprofessional librarians holding faculty rank. LFAwould include all professional law librarians in its lawfaculty unit. The Employer is in agreement with Peti-tioners on these issues and, accordingly, the employeecategories specified shall be included in the respectiveunits.ROTC instructors and chaplains:The parties stipu-lated that employees in these categories are not em-ployees of the University and, therefore, should not beconsidered part of any unit found appropriate. Ac-cordingly, they are excluded.For the reasons stated above, we find that the fol-lowing units are appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:Unit 1. All full-time members of the faculty at theUniversity of Miami, including members of theguidance center faculty, professional librariansholding faculty rank, researchscientists,programspecialists, department chairmen, and associateand assistant deans who regularly engage in theteaching function; but excluding members of thefaculties of the School of Law, the School ofMedicine, and the Rosenstiel School of Marineand Atmospheric Science, part-time facultymembers, deans, associate and assistant deanswho do not regularly engage in the teaching func-tion, athletic coaches, ROTC instructors, chap-lains,officersofadministration,guards,watchmen, and supervisors as defined in the Act.Unit 2. All full-time members of the faculty at theUniversity of Miami School of Law, includingprofessional law librarians, and associate assis-tant deans who regularly teach at the law school;but excluding part-time faculty members, thedean of the law school, associate and assistantdeans who do not regularly teach at the lawschool, officers of administration, guards, watch-menLandsupervisors as defined in the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]23 SeePointPark College,209 NLRB 1064 (1974), cfManhattanCollege,supra